Per Curiam.
The appellants were convicted in a Magistrate’s Court of disorderly conduct tending to a breach of the peace. The complaint in part reads: That “ said defendants, at 5.15 p. m. did, then and there while together and acting in concert with each other, molest pedestrians by handing them pamphlets.” It is admitted by the appellants that they did, at the time and place mentioned, hand to employees of Bergdorff-Goodman Company, as they were leaving the building, one or more pamphlets, but we do not think that this, or the manner in which it was done, constituted disorderly conduct tending to a breach of the peace. There is no testimony to sustain the allegations of the complaint.
Judgment reversed on the law and the facts. Complaint dismissed. Defendants discharged and fine ordered repaid.
All concur; present, McInekney, Herbert and Healy, JJ.